Citation Nr: 0307780	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  94-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from February 1950 to December 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1991 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for rheumatoid 
arthritis.  The veteran appealed this issue to the Board.  In 
February 1996, the Board remanded this case to the RO.  In 
March 2001, the Board again remanded this case to the RO to 
include development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO has complied, to the 
extent possible, to the Board's remand requests.  


FINDING OF FACT

The veteran's rheumatoid arthritis was not manifest during 
service or within one year of the separation from service and 
is not related to active service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
service nor may arthritis be presumed to have so been 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and the veteran's 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 1991 rating decision; September 1992 statement of 
the case; February 1996 and March 2001 Board decisions, and 
December 2002 supplemental statement of the case, of the 
reasons and bases for the denial of the claim.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, Board decisions, and supplemental 
statement of the case, informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  In addition, 
the Board specifically remanded this case for compliance with 
VCAA.  In accordance with the Board's remand, letters were 
sent to the veteran in May and September 2001 which addressed 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, the veteran's service medical records, VA records, and 
private records have been obtained.  The veteran was 
scheduled for a VA examination, but failed to report for that 
examination.  The veteran alleged that certain treatment was 
rendered during service which is not substantiated in the 
record.  In order to verify the veteran's allegations, 
requests were made of the National Personnel Records Center, 
however, none of the records received substantiated the 
veteran's allegations regarding alleged treatment.  In 
addition, the veteran has indicated that numerous physicians 
and VA facilities were involved in the treatment of 
rheumatoid arthritis.  The RO made numerous attempts to 
obtain all records.  As noted, both VA and private records 
are in the claims file.  Also in the claims file are many 
responses from VA facilities which did not have any of the 
indicated records.  Likewise, there are various responses 
from private physicians and facilities which indicated that 
they did not have the veteran's records or which showed that 
no response was made.  In sum, the RO attempted to ensure 
that the claims file was complete prior to the adjudication 
of the veteran's claim and in accordance with VCAA.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran is a wartime 
veteran, the record does not show nor does the veteran assert 
that rheumatoid arthritis was incurred during combat.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

The service medical records to include the discharge 
examination, are negative for any complaints, findings, 
treatment, or diagnosis of rheumatoid arthritis.  It is 
significant to note that the veteran made numerous complaints 
regarding a variety of medical problems, however, he never 
complained of aching or swollen joints.  Likewise, he was 
treated for his complaints, but was never treated for aching 
or swollen joints.  

The post-service medical evidence reveals that the veteran 
was examined in November 1955 by his private physician.  The 
veteran did not complain of aching or painful joints nor was 
rheumatoid arthritis shown on objective examination.  This is 
the first post-treatment record.  

A review of the post-service records shows that an initial 
diagnosis was made in January 1962.  The veteran was 
hospitalized an a United States Army Hospital for 
approximately 10 days for treatment of migratory arthritis.  
At that time, the examiner noted that the initial symptoms 
began in May 1961.  No mention was made of the veteran's 
military service.  Thereafter, the diagnosis of rheumatoid 
arthritis was noted on 1962 VA Forms 10-2593, Records of 
Hospitalization at VA facilities.  

A 1963 report from the United States Army Hospital in Fort 
Wainwright, Alaska shows that the veteran was admitted with a 
diagnosis of rheumatoid arthritis.  The veteran related that 
while the veteran was in the service in the early 1950's, the 
veteran noted various aches and pains, but otherwise was 
well.  In 1960, the veteran noted a severe sharp pain in the 
sternal area which worsened with movement and respiration.  
The diagnosis was muscle spasm.  The veteran reported that 
the veteran also noted swelling and tenderness of the left 
forearm.  In the Summer of 1961, the veteran indicated that 
also noted swelling and pain in the left 5th toe and was 
treated with injection to that joint.  In the Winter of 1961 
and 1962, the veteran noticed pain and swelling of the feet 
and fingers as well as the neck.  The veteran was 
hospitalized in January 1962 for multiple joint symptoms.  X-
rays revealed some spurring in the distal end of both 1st 
metatarsals.  Over the past year, the symptoms had continued.  
Physical examination and testing was conducted.  The 
diagnosis was rheumatoid arthritis of the left knee and hip, 
right wrist, and let index finger.  

A December 1969 report of Gary Walkup, M.D., shows further 
treatment and diagnosis of rheumatoid arthritis.  Dr. Walkup 
indicated that the initial diagnosis was made in 1961.  Dr. 
Walkup made no mention of the veteran's military service.  

Thereafter, the veteran continued to be treated by both 
private facilities and by VA for rheumatoid arthritis.  A 
July 1979 report from Fairbanks Memorial Hospital indicated 
that the initial diagnosis of rheumatoid arthritis was made 
in 1961.  No mention was made of the veteran's military 
service.  The other records do not address the etiology or 
date of onset of the veteran's rheumatoid arthritis.  

Also of record is a lay statement dated in November 1998, but 
it does not address the merits of the veteran's service 
connection claim.  

The veteran presented his contentions in written 
correspondence which is of record.  The veteran maintains 
that beginning in 1950, during service, the veteran began 
having unusual problems with swollen joints for which 
Cortisone shots were given.  The veteran asserts that the 
doctors discussed the possibility of arthritis, but being 
only 17 years old, the veteran did not take the discussions 
seriously or give them much thought.  The veteran indicates 
that the aching and swollen joint included the shoulders, 
hands, neck, and knees.  The veteran purports that the aching 
and swollen joints were treated on numerous occasions during 
service and that the treatment continued post-service to the 
present time.  

In March 2001, the veteran's claim was remanded by the Board 
to the RO, for, in pertinent part, the veteran to be afforded 
a VA examination in order to determine the etiology of the 
veteran's rheumatoid arthritis.  The veteran failed to report 
for the examination.  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, an original compensation 
claim shall be considered on the basis of the evidence of 
record.  38 C.F.R. § 3.655(b).

In sum, the record shows that the veteran was not treated 
during service for aching or swollen joints despite the 
veteran's assertions to the contrary.  The veteran's 
contentions are not credible in light of the documentary 
record.  The veteran does not merely maintain that the 
veteran had aching and swollen joints, rather, the veteran 
maintains that treatment was provided on numerous occasions 
during service.  The record shows that treatment was provided 
to the veteran for a myriad of medical complaints, but not 
for aching or swollen joints.  This lack of any documentation 
for claimed symptoms tends to show that the veteran did not 
make these types of complaints during service.  

Following service, the earliest documented examination was 
conducted in November 1955.  At that time, the veteran 
neither complained of aching or swollen joints nor was 
diagnosed as having rheumatoid arthritis.  The record shows 
that the initial diagnosis was made in January 1962.  The 
veteran was hospitalized at a United States Army Hospital for 
approximately 10 days for treatment of migratory arthritis.  
At that time, the examiner noted that the initial symptoms 
began in May 1961.  No mention was made of the veteran's 
military service.  

The veteran apparently only told one physician that the 
aching and swollen joints began during service.  When the 
veteran was hospitalized in 1963 at the United States Army 
Hospital in Fort Wainwright, Alaska, the veteran related that 
in the early 1950's, the veteran noted various aches and 
pains, but otherwise was well.  The examiner recorded this 
information, but did not personally indicate that current 
diagnosis of rheumatoid arthritis actually had initial 
manifestations during service.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The notation is no more than a 
recording of history as provided by the veteran and does not 
constitute competent evidence.

Thus, the more probative evidence establishes that the 
initial manifestations were not shown during service or 
within one year of service.  The veteran's assertions are 
contradicted by the record and are accorded less probative 
value than his statements made for treatment purposes in 1962 
in which he indicated that the manifestations were of recent 
onset.  The service medical records are devoid of alleged 
complaints of and treatment for aching and swollen joints.  
The veteran was examined within two years of his separation 
from service and no complaints of aching or swollen joints 
was made and the veteran was not diagnosed as having 
rheumatoid arthritis.  When the veteran was initially 
diagnosed in 1962, the veteran indicated that the symptoms 
began in 1961.  No private or VA physician has determined 
that there is any etiological relationship between rheumatoid 
arthritis and service.  The veteran was provided with an 
opportunity for an examination and a medical opinion, but the 
veteran failed to act on that opportunity.  To the extent 
that the veteran attempts to relate his remote post-service 
diagnosis to his unsupported assertion of inservice events, 
he is not competent to enter a diagnosis or establish 
etiology.  Espiritu.  

Based on the evidence of record, the Board finds that 
rheumatoid arthritis was not manifest during service or 
within one year of the separation from service and is not 
related to active service.  Accordingly, rheumatoid arthritis 
was not incurred in or aggravated by service nor may 
arthritis be presumed to have so been incurred.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for rheumatoid arthritis is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

